HOWE, District Judge.
Here (the defendant) the Corinth Creamery solicits and receives milk at its creamery located at Corinth, Vt., as the agent of divers producers in and about that vicinity, by their agreement the title to the milk remains in the producers and it has the right to commingle it; it processes and cools it at its creamery there; it solicits and selects divers customers for its purchase in the Boston, Mass., area; it sells the milk to divers purchasers there; it selects the way and manner of transporting it to that market; it contracts with carriers and pays them for transporting it from its creamery to that market; it guarantees to the producers the payment of the purchase price by its divers purchasers; it collects the pay for the milk from them; it keeps all the divers accounts in and about the business; it charges the producers a cent a quart for this service and pays the net proceeds for this milk to them; it produces no milk itself; it designates itself in all these dealings as the agent of the producers, and this way and manner of doing the business was adopted' by all the parties with the intention and purpose of keeping the creamery beyond the reach of the statutes of the United States (Agricultural Adjustment Act, as amended by Act June 3, 1937, 7 U.S.C.A. § 601 et seq.) and the orders made by virtue thereof.
*266Such service constitutes and makes it a “handler” within the meaning of the agricultural marketing agreement of 1937 and order No. 4 regulating the handling of milk in the Greater Boston market a'rea.
That it is the agent of the producers does not prevent it from being a “handler”; it may be an agent and a “handler” too, and .that is what it was and is.
Let a decree be entered accordingly.